Exhibit 10(n)

UNION PACIFIC CORPORATION

KEY EMPLOYEE CONTINUITY PLAN

Dated as of November 16, 2000

(as amended and restated effective as of January 1, 2009)

(The severance benefits provided under this Plan are subject to the terms and
limitation of the Board of Director’s Policy Regarding Shareholder Approval of
Future Severance Agreements, adopted on September 25, 2003)



--------------------------------------------------------------------------------

UNION PACIFIC CORPORATION

KEY EMPLOYEE CONTINUITY PLAN

(as amended and restated effective as of January 1, 2009)

The Company herebefore adopted, effective as of November 16, 2000, the Union
Pacific Corporation Key Employee Continuity Plan for the benefit of certain
employees of the Company and its Affiliates (the “Plan”). The Plan is hereby
amended and restated in its entirety, effective as of January 1, 2009, to
reflect the requirements of Section 409A of the Code. All capitalized terms used
herein are defined in Section 1 hereof. The Plan, as a “severance pay
arrangement” within the meaning of Section 3(2)(B)(i) of ERISA, is intended to
be excepted from the definitions of “employee pension benefit plan” and “pension
plan” set forth under Section 3(2) of ERISA, and is intended to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations, § 2510.3-2(b).

SECTION 1. DEFINITIONS. As hereinafter used:

SECTION 1.1 “Affiliate” shall have the meaning set forth in Rule 12b-2 under
Section 12 of the Exchange Act.

SECTION 1.2 “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act.

SECTION 1.3 “Board” means the Board of Directors of the Company.

SECTION 1.4 “Cause” means (i) the willful and continued failure by the Eligible
Employee to substantially perform the Eligible Employee’s duties with the
Employer (other than any such failure resulting from the Eligible Employee’s
incapacity due to physical or mental illness), or (ii) the willful engaging by
the Eligible Employee in conduct which is demonstrably injurious to the Company,
monetarily or otherwise. For purposes of this definition, no act, or failure to
act, on the Eligible Employee’s part shall be deemed “willful” unless done, or
omitted to be done, by the Eligible Employee not in good faith or without
reasonable belief that the Eligible Employee’s act, or failure to act, was in
the best interest of the Company.

SECTION 1.5 A “Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 20% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph
(iii) below; or



--------------------------------------------------------------------------------

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on November 16, 2000,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds ( 2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
20% or more of the combined voting power of the Company’s then outstanding
securities; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, more than 50% of the combined voting power of
the voting securities of which is owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

SECTION 1.6 “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time.

SECTION 1.7 “Company” means Union Pacific Corporation, a Utah corporation, or
any successors thereto.

SECTION 1.8 “Eligible Employee” means any employee who is a Tier 1, Tier 2 or
Tier 3 Employee. An Eligible Employee becomes a “Severed Employee” once he or
she incurs a Severance.

SECTION 1.9 “Employer” means the Company or any of its Affiliates which is an
employer of an Eligible Employee.

 

2



--------------------------------------------------------------------------------

SECTION 1.10 “Equity Award” shall mean stock options, restricted stock,
restricted stock units and other similar equity-based awards which are granted
to an Eligible Employee by the Company (excluding, however, restricted stock
unit awards made under the Company’s 2006 Long Term Plan, 2007 Long Term Plan,
2008 Long Term Plan, or any similar awards with performance criteria made under
a long term incentive plan adopted by the Company subsequent to the date
hereof).

SECTION 1.11 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

SECTION 1.12 “Excise Tax” shall mean any excise tax imposed under section 4999
of the Code or any successor provision thereto.

SECTION 1.13 “Good Reason” means the occurrence, on or after the date of a
Change in Control and without the affected Eligible Employee’s written consent,
of any of the following: (i) the assignment to the Eligible Employee of duties
that are materially inconsistent with the Eligible Employee’s duties immediately
prior to the Change in Control (other than pursuant to a transfer or promotion
to a position of equal or enhanced responsibility or authority) or any material
diminution in the nature or scope of the Eligible Employee’s responsibilities
from those in effect immediately prior to the Change in Control; (ii) a
reduction by the Employer (or any member of the Parent Group) in the Eligible
Employee’s annual base salary or annual incentive opportunity from that in
effect immediately prior to the Change in Control; provided, however, that such
reduction results in a material diminution in the total package of compensation
and benefits provided to the Eligible Employee for performing services from that
in effect immediately prior to the Change in Control; (iii) a material reduction
by the Employer (or any member of the Parent Group) in the pension, thrift,
medical or long term disability benefits provided to the Eligible Employee from
those provided to the Eligible Employee immediately prior to the Change in
Control; provided, however, that such reduction results in a material diminution
in the total package of compensation and benefits provided to the Eligible
Employee for performing services from that in effect immediately prior to the
Change in Control; or (iv) the failure by any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise), to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform this Plan in the same manner and to the same extent
that the Company would be required to perform it if no succession had taken
place.

(a) The Eligible Employee must notify the Employer of the existence of the
reason or condition that the Eligible Employee believes would permit a
separation from service for Good Reason within ninety (90) days of the initial
existence of such reason or condition. The Employer (or member of the Parent
Group, as applicable) shall, following receipt of such notice, have a period of
not less than thirty (30) days to cure the condition and not be required to pay
the Severance Payment or provide any other payment or benefit described in
Section 2 that is conditioned on the Eligible Employee’s Severance. The Employer
may establish procedures with respect to the notice and cure provisions
described above, consistent with Treas. Reg. § 1.409A-1(n), and may in
appropriate circumstances waive part or all of the above-described cure period.

SECTION 1.14 “Gross-Up Payment” shall have the meaning set forth in Section 2.5
hereof.

 

3



--------------------------------------------------------------------------------

SECTION 1.15 “Parent” shall mean the ultimate parent, if any, of the Company
after a Change in Control.

SECTION 1.16 “Parent Group” shall mean, collectively, the Parent and its
Affiliates.

SECTION 1.17 “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its Affiliates,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities or (iv) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

SECTION 1.18 “Plan” means the Union Pacific Corporation Key Employee Continuity
Plan, as set forth herein, as it may be amended from time to time.

SECTION 1.19 “Plan Administrator” means the person or persons appointed from
time to time by the Board which appointment may be revoked at any time by the
Board.

SECTION 1.20 A “Potential Change in Control” shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:

(a) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(b) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(c) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing fifteen (15%) or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding securities; or

(d) the Board adopts a resolution to the effect that a Potential Change in
Control has occurred.

SECTION 1.21 “Severance” means the separation from service (as such term is
defined in section 409A of the Code and the regulations promulgated thereunder)
of an Eligible Employee from the Employer on or within two years following the
date of the Change in Control, (i) by the Employer, other than for Cause or
pursuant to mandatory retirement policies of the Employer that existed prior to
the Change of Control, or (ii) by the Eligible Employee for Good Reason. An
Eligible Employee will not be considered to have incurred a Severance if his or
her employment is (a) discontinued by reason of the Eligible Employee’s death or
a physical or mental condition causing such Eligible Employee’s inability to
substantially perform his or her

 

4



--------------------------------------------------------------------------------

duties with the Employer, including, without limitation, such condition
entitling him or her to benefits under any sick pay or disability income policy
or program of the Employer or (b) discontinued by reason of the divestiture of a
facility, sale of a business or business unit, or the outsourcing of a business
activity with which the Eligible Employee is affiliated, if the Eligible
Employee is offered comparable employment by the entity which acquires such
facility, business or business unit or which succeeds to such outsourced
business activity and such entity agrees to assume the obligations of the
Employer to the Eligible Employee under this Plan.

SECTION 1.22 “Severance Date” means the date on or after the date of the Change
in Control on which an Eligible Employee incurs a Severance.

SECTION 1.23 “Severance Payment” means the payment determined pursuant to
Section 2.1 hereof.

SECTION 1.24 “Tier 1 Employee” means any employee of the Employer designated as
such by a resolution of the Board.

SECTION 1.25 “Tier 2 Employee” means any employee of the Employer designated as
such by a resolution of the Board.

SECTION 1.26 “Tier 3 Employee” means any employee of the Employer designated as
such by a resolution of the Board.

SECTION 1.27 “Total Payments” means any payments contemplated by and as defined
in Section 2.5(a) hereof.

SECTION 2. BENEFITS.

SECTION 2.1 (a) Each Eligible Employee who incurs a Severance shall be entitled,
subject to Section 2.9 hereof, to receive a Severance Payment equal to the
product of (i) the sum of (A) such Eligible Employee’s annual base salary as in
effect immediately prior to such Severance, plus (B) the average annual
incentive compensation earned (or foregone at the election of the Eligible
Employee) by such Eligible Employee in respect of the three (or fewer, as
hereinafter described) annual incentive compensation determinations (including
determinations that no annual incentive compensation will be awarded)
immediately preceding the Severance (or, if higher, in respect of the three (or
fewer, as hereinafter described) annual incentive compensation determinations
immediately preceding the Change in Control) multiplied by (ii) in the case of a
Tier 1 Employee, three (3), in the case of a Tier 2 Employee, two (2); and in
the case of a Tier 3 Employee, one and one-half (1.5). For purposes of clause
(A) above, annual base salary shall be determined immediately prior to the
Severance (without regard to any reductions therein which constitute Good
Reason) and for purposes of clause (B) above, annual incentive compensation
determinations prior to 2000 (with respect to annual incentive compensation
earned for plan years prior to 1999) shall be disregarded.

 

5



--------------------------------------------------------------------------------

(b) The Severance Payment shall be paid to a Severed Employee in a cash lump
sum, within twenty (20) business days immediately following the expiration of
the revocation period, if any, applicable to such Severed Employee’s release
described in Section 2.9; but in no event later than March 15th of the year
following the calendar year in which the Severance Date occurs.

SECTION 2.2 Each Eligible Employee who incurs a Severance and who is, at the
time of such Severance, a participant in the Supplemental Pension Plan for
Officers and Managers of Union Pacific Corporation and Affiliates (the “UPC
SERP”) shall, for purposes of the UPC SERP, (i) be deemed to have accumulated an
additional thirty-six (36) months of age and service credit beyond the Severance
Date solely for purposes of determining the amount of any UPC SERP benefit (but
in no event beyond age 65 and in no event shall aggregate service under the UPC
SERP exceed forty (40) years), and (ii) be deemed to be fully vested under such
SERP.

SECTION 2.3 For a period of three years following a Severed Employee’s Severance
Date (or, if sooner, until such Severed Employee attains the age of fifty-two
(52), at which time the Severed Employee shall become entitled to receive
benefits under the Company’s retiree medical benefit plans if such Severed
Employee’s original hire date with (A) the Company or (B) any Affiliate that on
December 31, 2003 was a participating employer in the Flexible Benefits Program
for Full-Time Salaried and Full-Time Hourly Employees of Union Pacific
Corporation and Affiliates, is before January 1, 2004), the Company shall
provide such Severed Employee and anyone entitled to claim under or through such
Severed Employee all benefits under any medical or dental program to the same
extent as if such Severed Employee had continued to be an employee during such
period; provided, however, (a) that such Severed Employee shall pay the fair
market value for such coverage (active or retiree, as applicable), as determined
under section 61 of the Code and the regulations promulgated thereunder, and
(b) the benefit amounts otherwise receivable by or in respect of a Severed
Employee hereunder shall be reduced to the extent benefits of the same type are
received by such Severed Employee from a subsequent employer (and the Severed
Employee shall report the receipt of such benefits to the Company). The coverage
period for purposes of the group health continuation requirements of section
4980B of the Code shall commence on the Severance Date.

SECTION 2.4 (a) Subject to Section 2.9 hereof, in the event an Eligible Employee
incurs a Severance, the Eligible Employee shall become fully vested in all
outstanding Equity Awards that are, at the Severance Date, unvested or subject
to forfeiture restrictions. In the case of an Equity Award consisting of a stock
option, such option shall continue to be exercisable for a period of three years
from the Severance Date (or such longer period as may be prescribed in the plan
or agreement governing such option), but in no event later than the expiration
date of such option. In the case of an Equity Award consisting of restricted
stock, the Company shall make payment of such restricted stock within five
(5) business days following lapse of any revocation period for the release
contemplated by Section 2.9.

(b) In the case of an Equity Award (or any part thereof) that is a Stock Unit
(as defined in the Company’s 2004 Stock Incentive Plan, as amended (the “Stock
Plan”)) granted to an Eligible Employee who incurs a Severance under this Plan,
such Stock Unit shall, subject to Section 2.9 and the final sentence of this
paragraph (b) regarding deferrals, be paid within five (5) business days
following lapse of any revocation period for the release

 

6



--------------------------------------------------------------------------------

contemplated by Section 2.9. Notwithstanding the foregoing, in the event that
such a Severed Employee has attained Retirement Status (as defined below) prior
to the Exempt Date (as defined below), the Stock Unit shall not be paid prior to
six months and one day after the Severance Date, subject to Section 2.9 and the
final sentence of this paragraph (b) regarding deferrals. “Retirement Status”
means, for Eligible Employees who were granted Stock Unit Equity Awards in 2006
and/or 2007 under the Stock Plan, an individual who, during the Restriction
Period for such Equity Award, attained age 60 with eligibility for retirement
under the provisions of the Company’s or a subsidiary’s pension plan (or who had
attained such age and eligibility at the time the Stock Unit Equity Award was
granted), and for Eligible Employees who were granted Stock Unit Equity Awards
in 2005, 2008, or any subsequent year under the Stock Plan, or any successor
thereto adopted by the Company, an individual who, during the Restriction Period
for such Equity Award, attained age 65 (or who had attained such age at the time
the Stock Unit Equity Award was granted). “Exempt Date” means January 1 of the
calendar year in which the Restriction Period ends, or, in the case of a
Restriction Period that ends such that payment would be made by March 15 of the
calendar year in which such Restriction Period ends, January 1 of the preceding
year. If a Severed Employee has previously elected to defer receipt of a Stock
Unit to a date beyond the applicable payment date referenced herein, payment of
such Stock Unit will be made on the later of (A) the deferred payment date
selected by the Severed Employee (which, for this purpose, will be the first
deferred payment date selected by the Severed Employee in the event the Severed
Employee elected to receive installment payments) and (B) the date established
in this subparagraph (b).

(c) The amount of any cash incentive bonus awarded under any Company long-term
incentive plan or program shall be calculated in accordance with the applicable
plan document and paid, subject to Section 2.9, to an Eligible Employee who has
a Severance within five (5) business days following the lapse of any revocation
period for the release contemplated by Section 2.9, or, in the event such cash
incentive bonus is “deferred compensation” under Section 409A of the Code
because the Eligible Employee elected to defer payment of such bonus in
accordance with the terms of a deferral program applicable to such bonus, at
such other date as provided under the terms of the Eligible Employee’s payment
election made in accordance with such deferral program.

SECTION 2.5 (a) Whether or not the Eligible Employee becomes entitled to the
Severance Payment, if any payment or benefit received or to be received by the
Eligible Employee in connection with a Change in Control or the Eligible
Employee’s separation from service (whether pursuant to the terms of this Plan
or any other plan, arrangement or agreement with the Company, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (all such payments and benefits, including the Severance
Payment, being hereinafter called “Total Payments”) will be subject (in whole or
part) to the Excise Tax, then, subject to the provisions of subsection (b) of
this Section 2.5, the Company shall pay to the Eligible Employee an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Eligible Employee, after deduction of any Excise Tax on the Total Payments and
any federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, shall be equal to the Total Payments. For purposes of
determining the amount of the Gross-Up Payment, the Eligible Employee shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year

 

7



--------------------------------------------------------------------------------

in which the Gross-Up Payment is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the Eligible
Employee’s residence on the Severance Date (or if there is no Severance Date,
then the date on which the Gross-Up Payment is calculated for purposes of this
Section 2.5), net of the maximum reduction in federal income tax which could be
obtained from deduction of such state and local taxes.

(b) In the event that the amount of the Total Payments exceeds 100% of, but does
not exceed 110% of, the largest amount that would result in no portion of the
Total Payments being subject to the Excise Tax (the “Safe Harbor”), then
subsection (a) of this Section 2.5 shall not apply and the Severance Payments
under Section 2.1 shall be reduced (if necessary, to zero) so that the amount of
the Total Payments is equal to the Safe Harbor.

(c) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” within the meaning of
section 280G(b)(2) of the Code, unless in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Eligible Employee and selected by the
accounting firm which was, immediately prior to the Change in Control, the
Company’s independent auditor (the “Auditor”), such other payments or benefits
(in whole or in part) do not constitute parachute payments, including by reason
of section 280G(b)(4)(A) of the Code, (ii) all “excess parachute payments”
within the meaning of section 280G(b)(l) of the Code shall be treated as subject
to the Excise Tax unless, in the opinion of Tax Counsel, such excess parachute
payments (in whole or in part) represent “reasonable compensation for services
actually rendered”, within the meaning of section 280G(b)(4)(B) of the Code, in
excess of the “base amount” within meaning of Section 280G(b)(3) of the Code
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax, and (iii) the value of any noncash benefits or any deferred payment
or benefit shall be determined by the Auditor in accordance with the principles
of sections 280G(d)(3) and (4) of the Code. Prior to the payment date set forth
in Section 2.6 hereof, the Company shall provide the Eligible Employee with its
calculation of the amounts referred to in this Section 2.5(c) and such
supporting materials as are reasonably necessary for the Eligible Employee to
evaluate the Company’s calculations. If the Eligible Employee disputes the
Company’s calculations (in whole or in part), the reasonable opinion of Tax
Counsel with respect to the matter in dispute shall prevail.

(d) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, and
after giving effect to such redetermination, the Severance Payment under
Section 2.1 are to be reduced pursuant to subsection (b) of this Section 2.5,
the Eligible Employee shall repay to the Company, within five (5) business days
following the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Eligible Employee), to the extent that such
repayment results in (i) no portion of the Total Payments being subject to the
Excise Tax and (ii) a dollar-for-dollar reduction in the Eligible Employee’s
taxable income and wages for purposes of federal, state and local income and
employment taxes, plus interest on the amount of such repayment at the rate
provided in section 1274(b)(2)(b) of the Code. In the event that (x) the Excise
Tax is finally determined to exceed the amount taken into

 

8



--------------------------------------------------------------------------------

account hereunder at the time of the Eligible Employee’s separation from service
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment) and (y) after giving effect to
such redetermination, the Severance Payment under Section 2.1 should not have
been reduced pursuant to subsection (b) of this Section 2.5, the Company shall
make the previously reduced Severance Payment and shall make an additional
Gross-Up Payment in respect of such excess and in respect of any portion of the
Excise Tax with respect to which the Company had not previously made a Gross-Up
Payment (plus any interest, penalties or additions payable by the Eligible
Employee with respect to such excess and such portion) within five (5) business
days following the time that the amount of such excess is finally determined;
provided, however, that such final determination shall be made such that any
such additional Gross-Up Payment can be made by the end of the calendar year
following the calendar year in which the Employee pays the Excise Tax to which
the Gross-Up Payment relates.

SECTION 2.6 The payments provided in subsection (a) of Section 2.5 hereof shall
be made not later than the fifth business day following the date of the event
that triggers the Severed Employee’s right to the benefit that generates the
Excise Tax; provided, however, that if the amounts of such payments, and the
limitations on such payments set forth in Section 2.5 hereof, cannot be finally
determined on or before such day, the Company shall pay to the Eligible Employee
on such day an estimate of the minimum amount of such payments to which the
Eligible Employee is clearly entitled and shall pay the remainder of such
payments (together with interest on the unpaid remainder (or on all such
payments to the extent the Company fails to make such payments when due) at the
rate provided in section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the thirtieth (30th) day
after the date of the event that triggers the Severed Employee’s right to the
benefit that generates the Excise Tax.

SECTION 2.7 The Company shall reimburse the Eligible Employee for all reasonable
legal fees and expenses incurred by the Eligible Employee in seeking to obtain
or enforce any benefit or right provided by this Plan, so long as the Eligible
Employee’s claim is not frivolous. The Company shall reimburse the Eligible
Employee for all reasonable legal fees and expenses incurred by the Eligible
Employee in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder. Reimbursement of such fees and expenses shall be
subject to the following restrictions: (i) the amount of fees and expenses
eligible for reimbursement during any calendar year shall not affect the fees
and expenses eligible for reimbursement in any other calendar year; (ii) the
reimbursement of an eligible fee or expense shall be made as soon as practicable
by the Company after the Eligible Employee submits the request for reimbursement
including appropriate documentation, but not later than December 31 of the
calendar year following the calendar year in which the fee or expense was
incurred and (iii) the Company’s obligation to reimburse such fees and expenses
is not subject to the liquidation or exchange for another benefit.

SECTION 2.8 In the event of a claim for benefits hereunder by an Eligible
Employee, such Eligible Employee shall present the reason for his or her claim
in writing to the Plan Administrator. The Plan Administrator shall, within
thirty (30) days after receipt of such written

 

9



--------------------------------------------------------------------------------

claim, send a written notification to the Eligible Employee as to its
disposition. In the event the claim is wholly or partially denied, such written
notification shall (a) state the specific reason or reasons for the denial,
(b) make specific reference to pertinent Plan provisions on which the denial is
based, (c) provide a description of any additional material or information
necessary for the Eligible Employee to perfect the claim and an explanation of
why such material or information is necessary, and (d) set forth the procedure
by which the Eligible Employee may appeal the denial of his or her claim. In the
event an Eligible Employee wishes to appeal the denial of his or her claim, he
or she may request a review of such denial by making application in writing to
the Plan Administrator within sixty (60) days after receipt of such denial. Such
Eligible Employee (or his or her duly authorized legal representative) may, upon
written request to the Plan Administrator, review any documents pertinent to his
or her claim, and submit in writing, issues and comments in support of his or
her position. Within forty-five (45) days after receipt of a written appeal
(unless special circumstances, such as the need to hold a hearing, require an
extension of time, but in no event more than one hundred twenty (120) days after
such receipt), the Plan Administrator shall notify the Eligible Employee of the
final decision. The final decision shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions on which the decision is based.

SECTION 2.9 No Severed Employee shall be eligible to receive a Severance Payment
or other benefits under the Plan that are subject to this Section 2.9 unless he
or she first executes a written release substantially in the form attached
hereto as Schedule A. Payments made under this Plan that are contingent on the
Severed Employee’s execution of the release shall in all events be paid no later
than two and one-half months following the end of the calendar year in which the
Severance Date, or other triggering event for the payment, occurs. In order to
ensure compliance with the foregoing, the Company shall provide the release
described in this Section 2.9 to the Severed Employee in sufficient time so that
the Severed Employee can consider the release for the full consideration period
required by applicable law, and have the ability to revoke such release during
the revocation period(s) required by applicable law, before payment is made by
the deadline of two and one-half months following the end of the calendar year
in which the Severance Date or other triggering event occurs. Further, with
respect to any benefits under the Plan that are “deferred compensation” under
section 409A of the Code, no payment shall be made to a “specified employee” (as
determined in accordance with a uniform policy adopted by the Company with
respect to all arrangements subject to section 409A of the Code maintained by
the Company and its Affiliates) on account of a separation from service until
six months plus one day following such employee’s “separation from service” as
defined in the regulations promulgated under section 409A of the Code.

SECTION 2.10 An Employer shall be entitled to withhold from amounts to be paid
to the Severed Employee hereunder any federal, state or local withholding or
other taxes or charges which it is from time to time required to withhold.

SECTION 3. PLAN ADMINISTRATION.

 

10



--------------------------------------------------------------------------------

SECTION 3.1 The Plan Administrator shall administer the Plan and may interpret
the Plan, prescribe, amend and rescind rules and regulations under the Plan and
make all other determinations necessary or advisable for the administration of
the Plan, subject to all of the provisions of the Plan.

SECTION 3.2 The Plan Administrator may delegate any of its duties hereunder to
such person or persons from time to time as it may designate.

SECTION 3.3 The Plan Administrator is empowered, on behalf of the Plan, to
engage accountants, legal counsel and such other personnel as it deems necessary
or advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Employer.

SECTION 4. PLAN MODIFICATION OR TERMINATION.

The Plan may be amended or terminated by the Board at any time; provided,
however, that, during the following periods, the Plan may not be terminated nor
may the Plan be amended in any manner adverse to the interests of any Eligible
Employee (including, without limitation, any adverse changes to a person’s
status as an Eligible Employee) without such Eligible Employee’s written consent
(and any such termination or amendment shall be void and of no force and
effect): (i) within one year preceding a Potential Change in Control (in the
case of any action (other than in connection with a separation from service)
pursuant to which an individual ceases to be designated as an Eligible Employee
or is designated in a lower tier of Eligible Employee) or within 90 days
preceding a Potential Change in Control (in the case of termination of the Plan
or any other amendment which is adverse to the interests of any Eligible
Employee), (ii) during the pendency of or within 90 days following the cessation
of a Potential Change in Control or (iii) within two years following a Change in
Control. This Plan shall terminate automatically two years and one day after a
Change in Control. No Plan termination shall, without such Eligible Employee’s
written consent, adversely affect any rights of any Eligible Employee which
accrued under this Plan prior to such termination.

SECTION 5. GENERAL PROVISIONS.

SECTION 5.1 Except as otherwise provided herein or by law, no right or interest
of any Eligible Employee under the Plan shall be assignable or transferable, in
whole or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of any Eligible Employee under the Plan shall be liable for,
or subject to, any obligation or liability of such Eligible Employee. When a
payment is due under this Plan to a Severed Employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.

 

11



--------------------------------------------------------------------------------

SECTION 5.2 If an Employer is obligated by law, contract, policy or otherwise to
pay severance pay, a termination indemnity, notice pay, or the like, or if an
Employer is obligated by law to provide advance notice of separation (“Notice
Period”), then any Severance Payment hereunder shall be reduced by the amount of
any such severance pay, termination indemnity, notice pay or the like, as
applicable, and by the amount of any compensation received during any Notice
Period.

SECTION 5.3 Neither the establishment of the Plan, nor any modification thereof,
nor the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving any Eligible Employee, or any person whomsoever,
the right to be retained in the service of the Employer, and all Eligible
Employees shall remain subject to discharge to the same extent as if the Plan
had never been adopted.

SECTION 5.4 If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.

SECTION 5.5 This Plan shall inure to the benefit of and be binding upon the
heirs, executors, administrators, successors and assigns of the parties,
including each Eligible Employee, present and future, and any successor to the
Employer. If a Severed Employee shall die while any amount would still be
payable to such Severed Employee hereunder if the Severed Employee had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Plan to the executor, personal representative
or administrators of the Severed Employee’s estate.

SECTION 5.6 The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.

SECTION 5.7 The Plan shall not be funded. No Eligible Employee shall have any
right to, or interest in, any assets of any Employer which may be applied by the
Employer to the payment of benefits or other rights under this Plan.

SECTION 5.8 Any notice or other communication required or permitted pursuant to
the terms hereof shall have been duly given when delivered or mailed by United
States mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

SECTION 5.9 This Plan shall be construed and enforced according to the laws of
Nebraska, to the extent not preempted by federal law, which shall otherwise
control.

 

12



--------------------------------------------------------------------------------

SCHEDULE A

WAIVER AND RELEASE OF CLAIMS AGREEMENT

YOU HAVE BEEN ADVISED TO CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.

YOU HAVE [FORTY-FIVE] [TWENTY-ONE] DAYS AFTER RECEIVING THIS AGREEMENT TO
CONSIDER WHETHER TO SIGN IT.

AFTER SIGNING THIS AGREEMENT, YOU HAVE ANOTHER SEVEN DAYS IN WHICH TO REVOKE IT,
AND IT DOES NOT TAKE EFFECT UNTIL THOSE SEVEN DAYS HAVE ENDED.

In consideration of, and subject to, the payments to be made to me by [Name of
Employer Corporation] (“Union Pacific”) or any of its subsidiaries, pursuant to
the Union Pacific Corporation Key Employee Continuity Plan (the “Plan”), which I
acknowledge that I would not otherwise be entitled to receive, I hereby waive
any claims I may have for employment or re-employment by Union Pacific or any
subsidiary or parent of Union Pacific after the date hereof, and I further agree
to and do release and forever discharge Union Pacific or any subsidiary or
parent of Union Pacific and their respective past and present officers,
directors, shareholders, employees and agents from any and all claims and causes
of action, known or unknown, arising out of or relating to my employment with
Union Pacific or any subsidiary or parent of Union Pacific or the termination
thereof, including, but not limited to, by reason of any event, matter, cause or
thing which has occurred to the date of execution of this Release relating in
any way to my employment relationship with Union Pacific or to my termination of
employment thereof, whether for severance or based on statutory or common law
claims for employment discrimination, wrongful discharge, breach of contract or
any other theory, whether legal or equitable, or arising under any statute or
regulation, including the Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, the Employee Retirement Income Security Act of
1974, and the Family Medical Leave Act of 1993, each as amended, or any other
federal, state or local law, regulation, ordinance or common law.

Notwithstanding the foregoing or any other provision hereof, nothing in this
Waiver and Release of Claims Agreement shall adversely affect (i) my rights
under the Plan; (ii) my rights to benefits other than severance benefits under
plans, programs and arrangements of Union Pacific or any subsidiary or parent of
Union Pacific; or (iii) my rights to indemnification under any indemnification
agreement, applicable law and the certificates of incorporation and bylaws of
Union Pacific and any subsidiary or parent of Union Pacific, and my rights under
any director’s and officer’s liability insurance policy covering me.

I acknowledge that I have signed this Waiver and Release of Claims Agreement
voluntarily, knowingly, of my own free will and without reservation or duress,
and that no

 

13



--------------------------------------------------------------------------------

promises or representations, written or oral, have been made to me by any person
to induce me to do so other than the promise of payment set forth in the first
paragraph above and Union Pacific’s acknowledgment of my rights reserved under
the second paragraph above.

I understand that this release will be deemed to be an application for benefits
under the Plan, and that my entitlement thereto shall be governed by the terms
and conditions of the Plan, and I expressly hereby consent to such terms and
conditions.

I acknowledge that I have been given not less than [forty-five (45)] [twenty-one
(21)] days to review and consider this Waiver and Release of Claims Agreement,
and that I have had the opportunity to consult with an attorney or other advisor
of my choice and have been advised by Union Pacific to do so if I choose. I may
revoke this Waiver and Release of Claims Agreement seven days or less after its
execution by providing written notice to Union Pacific.

Finally, I acknowledge that I have carefully read this Waiver and Release of
Claims Agreement and understand all of its terms. This is the entire Agreement
between the parties and is legally binding and enforceable.

This Waiver and Release of Claims Agreement shall be governed and interpreted
under federal law and the laws of Nebraska.

I knowingly and voluntarily sign this Waiver and Release of Claims Agreement.

 

Date Delivered to Employee:     [Name of Employer Corporation]

 

      Date Signed by Employee:     By:  

 

 

    Title:  

 

Seven-Day Revocation Period Ends:      

 

      Signed:  

 

    Date:  

 

 

      (Print Employee’s Name)      

 

14